Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 1 of 32




            EXHIBIT 5
     Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 2 of 32




 STATE OF NORTH CAROLINA                             IN THE GENERAL COURT OF JUSTICE
                                                         SUPERIOR COURT DIVISION
 WAKE COUNTY                                                   18 cvs 014001

 Common Cause et al

                          PJaintiffs,                 MEMORANDUM IN SUPPORT OF
                                                        GEOGRAPHIC STRATEGIES'
           v.                                         RESPONSE TO COURT ORDER OF
                                                                7/12/2019
 Representative David R. Lewis, in his
 officiaJ capacity as senior chairman of the
 House SeJect Committee on Redistricting,
 eta[
                        Defendants.



          Geographic Strategies, LLC ("Strategies") submits this memorandum in response to this

Court's Order allowing Strategies to assert its ownership and claims of confidentiality to its data

obtained by the Plaintiffs by subpoena. Included herein is an itemization log and the affidavits

of Ameillia F. Blankenship and Dalton Lamar Oldham, Esq. evidencing the factual basis of these

claims.

                                        I.     Introduction

          Strategies provides confidential legal and Voting Rights Act compliance advice to the

Republican National Committee ("RNC"), the Republican State Leadership Committee

("RSLC"), and their allies. Strategies was formed in 2011 and was jointly owned by Dr. Thomas

Hofeller and Mr. Dalton L. Oldham. Strategies is currently solely owned by Mr. Oldham. Prior

to his death, Dr. Hofeller stored electronic data ("Data" or "ESI") on 4 external hard drives and

18 thumb drives ("Storage Devices"). Much of that ESI was created and owned by Strategies

pursuant to a written contract with the RNC and a similar arrangement with the RSLC.
       Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 3 of 32




          After her father's death, Stephanie Hofeller, sometimes refened to as Stephanie Lizon,

removed the Storage Devices found in her parents' residence, and after examination of their

contents, offered Plaintiffs redistricting maps helpful in this case. After bargaining for and

receiving assurances from Plaintiffs they would not even look at files other than the North-

Carolina-related redistricting files, 1 Ms. Hofeller procured a North Carolina attorney to accept

service of the eDiscovery subpoena on her behalf. After Plaintiffs told Ms. Hofeller the Storage

Devices were critical to support the admissibility of the maps, Ms. Hofeller sent the Storage

Devices to Plaintiffs. Although both Ms. Hofeller and Plaintiffs knew or should have known the

true owners of the files after even a cursory review examination of those files, neither Mr.

Oldham nor any client of Dr. Hofeller was given notice of or had a reasonable opportunity to

lodge any objection to their production.

          On July 12, 2019, this Court granted in part the Motion filed by Strategies to examine the

ESI and assert its legal rights. In compliance with the Court's Order, Strategies submits its

itemization logs of files and specific documents that include the names of the "file, the nature of

the file, and the basis of the claim of ownership or claim of right" (the "Logs"). The Logs will

provide this Court with the means to review Strategies' claims of legal right and examine any

documents contested by the Plaintiffs. The Logs are organized into two groups: Log I contains

maps and Log 2 contains documents. Log 2 is organized to provide the court with document

classifications of Strategies' legal claims, documents of a personal nature, and individual client

documents of Dr. Hofeller and Mr. Oldham which would be adversely affected by the subpoena.

          Unfortunately, the ESI contains comingled business and personal files. As a result, the

extracted data provided to Strategies contains a large number of extraneous files and documents



1
    (See Line 1-15, Page 129, Stephanie Holler Deposition) quoted hereinafter.


                                                   2
     Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 4 of 32




that cost a substantial amount to review. Documents containing highly personal and confidential

information related to members of the Hofeller family was produced which have not been

marked "Highly Confidential." In deference to the Hofeller family and guided by the Protective

Order's intent, Strategies logged "personal" files totaling 19,953 documents which reviewers

coded as Personal and which should be marked as "Highly Confidential." All of these "personal"

files would be irrelevant, incompetent, or immaterial to this or any other related litigation and

have no nexus to the subpoena served on Ms. Hofeller or the bargain she shuck with the

Plaintiffs.

        This Memorandum and the supporting Affidavits of Mr. Oldham and Amelia F.

Blankenship set forth the factual predicate and legal basis upon which the itemized files and

documents should merit designations as "Confidential" or "Highly Confidential" in the existing

Consent Protective Order. These filings also evidence the legal rights to confidentiality status to

which Strategies is entitled, including attorney-client privilege, attorney work product immunity,

and First Amendment privilege.

        Strategies has complied fully with the Court's order. This Memorandum, the Logs, and

the affidavits, demonstrate Strategies' ownership of the vast majority of the ESI. The discovery

tactics leading to the production of the confidential business data has caused irreparable harm to

Strategies' reputation for secrecy and confidentiality. Moreover, Strategies' document-by-

document review cost well over $100,000 and took many weeks to produce. To fully mitigate the

harm caused to Strategies and its clients from the improper release of ESI, and to promote

judicial economy, all of the Storage Devices and Data should be designated "Confidential" or

"Highly Confidential," and the Plaintiffs should disclose any third party with whom they have

shared the ESI and Strategies should be made a party to the Protective Order to enforce its terms.




                                                  3
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 5 of 32




                                       II.    Relevant Facts
        A. Creation of the Data

       For two decades, the RNC employed Dr. Hofeller, a renowned expert witness, to advise on

the demographics of redistricting.     Similarly, the RNC retained Mr. Oldham, an experienced

redistricting attorney, with respect to the litigation strategy. Dr. Hofeller's work as an expert and

Mr. Oldham's work as an attorney complemented one another. In the 2001 redistricting cycle and

thereafter, these men developed their own approach to recurring legal and demographic election

law issues. Mr. Oldham memorialized his legal advice in election law manuals, written every ten

years, containing articles whose contents were restricted to lawyers representing the Republican

party and affiliated organizations and individuals. These manuals were provided under strict

confidentiality restrictions and contained litigation strategy which was common to most

redistricting cases.

       In 2011, Dr. Hofeller and Mr. Oldham created Strategies to assist Republican Affiliated

organizations in formulating redistricting litigation strategies across the country. Strategies' only

direct clients were the RNC and the RSLC. For Strategies' advice, Dr. Hofeller and Mr. Oldham

were obligated by contract to keep every client's work confidential. Strategies' services included

work in anticipation of litigation but did not include trial work.

       Dr. Hofeller's expertise was demography.          During the 2011 redistricting cycle after

Strategies was created, Dr. Hofeller acquired redistricting maps to glean insights into these

proposals that could be useful to Strategies' clients. The strategic legal services the RNC provided

to its affiliates in the states which could not afford this expertise on their own, depended upon the

demographic depictions contained in the maps.         Clients would email maps to Strategies for Mr.

Oldham and Dr. Hofeller to perform an intense legal and demographic analysis. Strategies would

then provide an appropriate strategy meeting the needs of its clients. This advice was needed by



                                                  4
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 6 of 32




Republican affiliates who could not othetwise obtain it when they were not in charge of the

redistricting process in their states.

       Dr. Hofeller developed his own unique, confidential and proprietary redistricting methods.

Dr. Hofeller's expertise was unique among demographic expert witnesses. His examination of

district maps included examination of Census and election data over numerous elections. Dr.

Hofeller' s expertise was enhanced with time and experience. Using this expertise, he would create

election districts which would remain in full compliance with federal law until the next

redistricting. This predictive quality of Dr. Hofeller's methodology was a contribution in the field

of demography.

       As a matter of practice, Dr. Hofeller, using public and confidential information, organized

his research into a Strategies' data library to be available to its clients and Mr. Oldham. Dr.

Hofeller kept files of data separated by states and Republican political entities which were serviced

by Strategies. An index of Strategies files and the Storage Devices reflect his filing methodology

is attached as Exhibit 2 to Mr. Oldham's Affidavit.        Strategies' clients included Republican

affiliates in the following states: Alabama, Alaska, Arkansas, California, Colorado, Connecticut,

Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,

Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Montana, Nebraska, Nevada,

New Hampshire, New Jersey, New Mexico, New York, North Dakota, Ohio, Oklahoma, Oregon,

Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont,

Washington, West Virginia, Wisconsin, and Wyoming.

       Dr. Hofeller's data library enhanced Strategies' ability to service to its clients and included

a large number of map files. These maps are identifiable in the database by inclusion in one of

several unique suffixes. The map files were excluded from review by virtue of their path file




                                                  5
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 7 of 32




extension. Any additional review other than by file paths would be unnecessary, because they are

all part of the data library which should not be assessible to Plaintiffs.

       If a client wanted Dr. Hofeller to serve as an expert witness at trial separately, the client

would retain Dr. Hofeller separately. If a client wanted litigation counsel, it would separately

retain Mr. Oldham. There were four states and three counties contained in these materials where

either Dr. Hofeller or Mr. Oldham were separately retained during the 2010 cycle: North Carolina,

Virginia, Arizona, Missouri, Nueces County and Galveston County, Texas and Nassau County,

New York. During the review Strategies has uncovered confidential communications made by

these clients which are privileged or which are proprietary to those clients. Since the privilege

belongs to the client, Strategies notified the clients of this action and the possibility that

confidential files may be exposed. Mr. Oldham views this as his ethical duty to protect his and

Dr. Hofeller's clients. With the assistance of Consilio, Strategies has assembled the Log to

distinguish between files that belong to Strategies, the RNC, the RSLC and private clients of Dr.

Hofeller and Mr. Oldham.

        B. Confidentiality of the Data

        In light of frequent changes in both the law and demographics related to redistricting,

experts must stay current in the field. Most, if not all, redistricting consultants pick a political

side because even though they provide independent advice, political parties typically do not

share confidential information with experts who have ever been opposite to them in litigation.

Hence it is generally unlikely and, to a great degree, unwise for attorneys and consultants of one

party to share information with attorneys and consultants who typically work for an opposing

party. The RNC is not unique in employing consultants who possess expert knowledge and skills

in the specialized field of redistricting. The Democratic National Committee ("DNC") and




                                                   6
     Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 8 of 32




related entities, such as the North Carolina Democratic Party ("NCDP"), employ their own

consultants.

        As a result, Strategies' clients require confidentiality both with respect to individual

projects and strategic advice in general. Mr. Oldham, Dr. Hofeller, and Strategies all understood

the need for secrecy, and Strategies had written engagement letters with the RNC and RSLC that

confirmed the need for confidentiality. A redacted copy of the RNC contract is attached as

Exhibit 1 to Mr. Oldham's Affidavit.

        The fact that redistricting tools and strategies are highly secret is not a new concept.

Fights over discovery of the tools used by experts is the frequent subject of disputes between

parties to redistricting litigation. Fights arising out of subpoenas to third party consultants is rare,

if not unheard of. Capture of such highly confidential information by an interloper is unheard of

especially coupled with disclosure to an opposing political party. Illustrative of a fight over

redistricting tools, the Court needs to look no further that the instant case in which Plaintiffs

resisted Defendants' Rule 34 document request because Defendants sought the "scoring" sheets

Plaintiffs used to create alternative redistricting maps.

        C. Transfer of the ESI to Plaintiffs

        The circumstances by which Ms. Hofeller and later Plaintiffs came into possession of the

Data has been documented extensively by the Legislative Defendants. Relevant for our purposes

are the following facts. Ms. Hofeller was aware that the Storage Devices contained highly

sensitive information, including Strategies' proprietary and confidential information. She knew

Mr. Oldham for many years and knew that he was the sole owner of Strategies and already had

removed the business computers owned by Strategies. She made Plaintiffs aware the Storage

Devices contained information that had nothing to do with this case.




                                                   7
     Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 9 of 32




        Ms. Hofeller offered Plaintiffs only what she thought were a few redistricting files "that

pertained to [her] father's work redistricting in North Carolina." Dep. 13:12-14. Once she

realized she "was getting ready to potentially tum over Data that was personal to [her] as well,"

she "really wanted to find out what the intentions were. And it was explained to [her] that-- that

this was quite clear -- it was quite clear that -- that anyone, either the -- legislative defendants or

the plaintiffs, were only properly entitled to even look at the content of files that were explicitly

and obviously related to this case." Dep. 116: 14-23. Ms. Hofeller also testified and confirmed

the directive she gave to Plaintiffs' attorneys and the limitations on use of Data she understood

would apply: "I wouldn't expect to see a lot of personal Data suddenly appearing in this matter

because their understanding of the directive to them was that only files that were explicitly,

obviously North Carolina redistricting during this period of time related would even be looked

at, much less entered into evidence. That was their understanding at that time .... That's what

they told me their understanding was." Dep. 129:3-15.

       But rather than subpoenaing only that information, the subpoena stated as follows:

                I. All documents of, created by, or held by Thomas Hofeller in your possession,
                   custody, or control relating to or concerning the redistricting of the North
                   Carolina State Senate and State House in 2011 or 2017, including but not
                   limited to, all correspondence, reports, notes, memos, data, electronic files,
                   maps, charts, and/or graphs relating to or concerning the redistricting of the
                    North Carolina State Senate and State House in 2011 or 2017.

                2. All documents, notes, or correspondence reflecting any instructions, criteria,
                   or requests of members of the North Carolina General Assembly regarding
                   the redistricting of the North Carolina State Senate and State House in 2011
                   or 2017.

                3. All documents, notes, or correspondence containing, relating to, or evidencing
                   the first version and each subsequent version of any "redistricting maps and/or
                   proposed redistricting maps, or any parts thereof, prepared by. or consulted by
                   Thomas Hofeller for purposes of the redistricting of the North Carolina State
                   Senate or State House in 2011 or 2017, as well as any information (including




                                                   8
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 10 of 32




                    but not limited to ESI) evidencing the date on which such maps (or parts
                    thereof) were created and/or modified.

                4. Any storage device in your possession, custody, or control that contains, or
                   may contain: ( 1) any and all ESI requested in the preceding paragraphs; (2)
                   and/or any ESI relating to any documents requested in the preceding
                   paragraphs.


Attachment to February 13, 2019 Subpoena to Stephanie Lizon at 2 (emphasis added). In other

words, the subpoena expressly seeks devices that Plaintiffs knew contained information

unrelated to this litigation.

        The Defendants had no way of knowing that Ms. Hofeller had taken ESI backed up from

Dr. Hofeller's business computers. No doubt, as far as they knew, the subpoena looked like a

waste of time. Strategies, even if it had seen the subpoena, would also have had no way of

knowing that Ms. Hofeller found comingled ESI on backup devices. Mr. Oldham took

possession of the actual computers and the actual hard drives on those computers.

        D. Strategies' Review of the Data

        On July 17, 2019, following the Court's Order, Strategies was finally provided with

access to the Data, minus the files designated "Highly Confidential" by Plaintiffs. The Data

consisted of nearly a terabyte of information, including thousands of map files and ovef 100,000

standard document files (e.g., emails, PDFs, Word files, etc.). In order to review the files and log

them consistent with the Court's Order, Strategies employed Consilio, a well-known national

document vendor, to assist.

        To determine which files and documents belonged to Strategies, Strategies conducted a

two-phase review. In the first phase, Strategies obtained a file-level index of the Data from

Legislative Defendants and used that index to identify files where ownership was apparent from

the file-level information. This was possible because the index contained detailed information



                                                 9
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 11 of 32




about each file, including the file name, file type, and the source path of the file. The source path

reveals the folder structure in which each file was saved. During this first phase, it was also

possible to exclude a number of files that obviously did not belong to Strategies.

         The majority of files identified as Strategies files during the first phase were map

files. Map files have unique file extensions based on the specialized mapping software that

creates them, so they can be easily identified on the index. In addition, because Dr. Hofeller

saved his map files in a highly organized folder structure corresponding to the states in which he

worked, the source path for the map files allowed Strategies to determine which state each map

file belonged to. As explained in the Oldham affidavit and above, for most states, Dr. Hofeller's

work in anticipation of Litigation was done under the auspices of Strategies. But for a few

particular and identifiable states, Dr. Hofeller worked in his individual capacity. (Oldham Aff.      ~


14). Thus, by identifying the state corresponding to each map file, Strategies was able to identify

the map files it created. The map files belonging to Strategies are listed on Log 1 submitted with

this brief.

        For the second phase of the review, the remaining non-map files were loaded into a

document review platform (Relativity) and were individually reviewed by licensed attorneys to

determine ownership. As discussed in the Consilio Affidavit, the files were triaged to eliminate

files unlikely to be owned by Strategies or containing Dr. Hofeller's work as a demographic

consultant. (Consilio Aff.   ~   7). Outdated commercial emails, such as solicitations for frequent

flyer programs or personal purchases of on-line products could be easily eliminated from review

by reference to domain names, e.g. "Blockbuster.com." Id. Additional files were also not

reviewed based upon similar file extensions, domain names or suffixes that were unlikely to be




                                                     10
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 12 of 32




confidential to Strategies. Id. When files were backed-up on multiple devices, duplicate files

were isolated and only one file was reviewed. Id.

        Log 2 submitted herewith itemizes each individual document owned by Strategies. For

Log 2, 100,658 documents were reviewed by Consilio's team. Of those, 17,553 documents were

identified as owned by Strategies. Id.   at~   15. 19,953 documents were identified as documents

that were personal and confidential to the Hofeller family. I d.   at~   16. An additional 1,682

documents were identified as documents contained in the Data that appear to be documents given

to Dr. Hofeller by the RNC and 91 were identified as documents given to him in confidence by

the RSLC. !d. Consistent with this Court's July 15 Order, Log 2 has the same columns as Log 1,

but it also includes additional columns that provide additional metadata.

        All confidentiality designations in the Logs rely on a determination that the file or

document contains confidential information as defined by the Consent Protective Order all of the

documents owned by Strategies are subject to First Amendment privilege. Where appropriate,

the logs also identify documents subject to attorney-client privilege or the work product doctrine.

As to "personal" documents not owned by Strategies, they are listed because the reviewers

observed files that contain highly personal and confidential family information. Strategies

understood that no such files would be produced because they were excluded under the "highly

confidential" designation that could be shown to Strategies. If any of these files are duplicates of

documents in the so-called "Highly Confidential" files, they should at a minimum be

reclassified.




                                                    11
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 13 of 32




                                    ITT.    Legal Argument.

        A.     Strategies Owns the Files and Documents Itemized on Logs 1 and 2 and
               Contends They Should Be Kept Confidential Under the Protective Order.

        On July 12, 2019, this Court issued an Order giving Strategies access to the Data,

allowing it to determine which files contained in the Data belonged to Strategies. The Court

further ordered Strategies to provide "an itemization of all files in which Geographic Strategies

claims ownership or other claim of right and contends ought to continue to be treated as

confidential." The Court specified that the "itemization shall contain the name of the file, the

nature of the file, and the basis for the claim of ownership."

       The work of Mr. Oldham and Dr. Hofeller in creating Strategies was an intellectual

endeavor. From its inception, Strategies was created to provide confidential advice and counsel

to political organizations, of which the advice fundamentally supports First Amendment rights.

The RNC and the RSLC, like the DNC, contract and pay for legal and demographic experts to

provide the best possible advice and pay a premium to retain the best possible experts.

       Mr. Oldham, now as sole owner of Strategies, and Strategies' clients have inalienable

entitlements to "the enjoyment of the fruits of [their] own labor" under Article I, Section I of the

North Carolina Constitution. Their political rights to free speech and association are also

protected under the First Amendment of the federal and state constitutions as well as state

statutes. Work produced by Strategies subject to contracts with its clients included preparation

of manuals, training, legal consultation, demographic analysis, and communications with

political allies in writing, all of which resulted in the creation and maintenance of Strategies' data

library. The content of the data library is the culmination of years of effort-i.e., the "fruits" of

Strategies' "labor." Based on the files and maps themselves, Strategies is entitled to an

irrebuttable legal presumption of ownership of its property that was on the Storage Devices.



                                                  12
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 14 of 32




        That work is also confidential. All of Strategies' work was done on behalf of two clients,

the RNC and the RSLC. Strategies' contracts with its two clients required it to keep all work

confidential. Work done individually by Mr. Oldham and Dr. Hofeller was all done on behalf of

the same two clients and their allies and maintained in Strategies' data library on Strategies'

computers. The data library contains an amalgam of documents created by its owners over their

many years working for the RNC and RSLC. It includes files that contain public information

selected and curated by Dr. Hofeller and Mr. Oldham, as well as non-public documents that were

created using their unique knowledge and talents. As such all information stored in the data

library was confidential by contract and became part of Strategies' proprietary information which

was available to assist Strategies' clients.

       In addition, this Court's Protective Order itself recognizes "property rights" and further

defines Confidential Information as "confidential, non-public trade secrets, competitively

sensitive or proprietary information, research and analysis, development or commercial

information, or other information for which a good faith claim of need of protection from

disclosure can be made." Protective Order~ 2. The documents and files are listed in Logs 1 and

2 plainly qualify as "confidential" under this definition.

       In fact, many files contained in the Data also embody Strategies' "trade secrets" under

North Carolina law. Under the North Carolina Trade Secrets Act, a trade secret is defined as

follows:

                "Trade secret" means business or technical information, including but not limited
               to a formula, pattern, program, device, compilation of information, method,
               technique, or process that: a. Derives independent actual or potential commercial
               value from not being generally known or readily ascertainable through
               independent development or reverse engineering by persons who can obtain
               economic value from its disclosure or use; and b. Is the subject of efforts that are
               reasonable under the circumstances to maintain its secrecy; and c. The Data has



                                                  13
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 15 of 32




               information that was independently derived, has actual or potential commercial
               value, and was not generally known.
N.C. Gen. Stat.§ 66-152. Allowing disclosure of the documents on Logs 1 and 2 would

potentially reveal Strategies' proprietary methods of analysis, which the company considers its

trade secrets, because the documents represent the corpus of Strategies' work, including the

library of maps it created over the years as well as manuals describing proprietary redistricting

strategy. These confidential and proprietary methods give Strategies a competitive advantage

over other firms providing redistricting expertise. Strategies took reasonable steps to maintain

the secrecy of its information, which was only disclosed by the improper acts of Dr. Hofeller's

estranged daughter, after Dr. Hofeller had passed away.

       B.      Many of the Documents Itemized on Logs 1 & 2 Also Implicate Various
               Privileges, Immunities, and Other Equities.

       As explained above, the documents listed on Logs 1 & 2 "ought to continue to be treated

as confidential," 7I 12/2019 Order, and they meet the standard in the Protective Order for

"Confidential" information. That alone is sufficient reason to preserve their designation as

"Confidential" under the Protective Order. But in addition to being confidential and proprietary,

a large number of these files are also protected against disclosure by other privileges,

immunities, and equities, including work-product immunity, First Amendment privilege, and the

attorney-client privilege. During the review of the Data, documents were identified that were

subject to these privileges. Logs 1 and 2 indicate where the attorney-client privilege and work-

product immunity applies, as appropriate. The First Amendment privilege applies to all RNC

and RSLC documents on the Logs-the only clients of Strategies-and thus was not separately

noted in the Logs. Because Geographic Strategies is asserting a First Amendment privilege over

all such documents on behalf of its clients, it has not separately noted a claim of First

Amendment privilege in the Logs.


                                                  14
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 16 of 32




                    1. First Amendment Privilege

        The Constitution protects a party from discovery of documents that would infringe upon

its First Amendment rights. The First and Fourteenth Amendments protect the "freedom to

associate with others for the common advancement of political beliefs and ideas ... " Kusper v.

Pontikes, 414 U.S. 51, 56-57 (1973). Infringement of this right "may inevitably follow from

varied fotms of govemmental action." NAACP v. State of Ala. ex rei. Patterson, 357 U.S. 449,

461 (1958). In particular, the Supreme Court has "repeatedly found that compelled disclosure, in

itself, can seriously infringe on privacy of association and belief guaranteed by the First

Amendment." Buckley v. Valeo, 424 U.S . 1, 64 (1976) (citing Gibson v. Florida Legislative

Comm., 372 U.S. 539 (1963); NAACP v. Button, 371 U.S. 415 (1963); Shelton v. Tucker, 364

U.S. 479 (1960); Bates v. Little Rock, 361 U.S. 516 (1960); NAACP, 357 U.S. 449 (1958)).

        Accordingly, "[a] party who objects to a discovery request as an infringement of the

party's First Amendment rights is in essence asserting a First Amendment privilege." Perry v.

Schwarzenegger, 591 F.3d 1126, 1140 (9th Cir. 2009) (citing, inter alia, Black Panther Party v.

Smith, 661 F.2d 1243, 1264 (D.C. Cir. 1981)); see also N Carolina Right to Life, Inc. v. Leake,

No. 5:99-CV-798-B0(3), 2000 WL 36741022, at *3 (E.D.N.C. Sept. 11, 2000) (citation omitted)

("Although there are relatively few cases applying a First Amendment privilege to discovery

disputes, it is settled that such a privilege exists." (internal quotations omitted)). And that

privilege applies even where all litigants are private parties. Perry, 591 F.3d at 1140 (quoting

Grandbouche v. Clancy, 825 F.2d 1463, 1466 (lOth Cir. 1987)) ("This privilege applies to

discovery orders 'even if all ofthe litigants are private entities."').

        Courts applying the privilege have typically utilized a two-part framework. First, the

party asserting the privilege must make "a priina facie showing of arguable [F]irst [A ]mendment

infringement." Second, the party seeking the information must "demonstrate an interest in


                                                   15
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 17 of 32




obtaining the disclosures it seeks which is sufficient to justify the deterrent effect on the free

exercise of the constitutionally protected right of association." Perry, 591 F.3d at 1140 (citation

and quotation omitted). A party makes a prima facie showing of First Amendment infringement

when it demonstrates that "enforcement of the discovery requests" will have a chilling effect on

associational rights. /d. at 1140. A substantial number of documents within the Hofeller Files

are privileged under this test.

        First, a large p01tion of the Data constitutes either communications between Strategies

and its clients, the RNC and RSLC, or are internal communications of the RNC. Production of

those documents would necessarily chill the First Amendment rights of Strategies and its clients.

Disclosure of a political party's internal communications and its private commw1ications with

outside vendors constitute a prima facie showing of First Amendment infringement. In

Democratic Nat 'I Comm. v. Arizona Sec 'y of State's Office ("DNC v. Arizona"), the District of

Arizona "had no trouble concluding that Plaintiffs" established the first prong of the First

Amendment Privilege with respect to "documents [that] provide[ d] a detailed account of [the

Arizona Democratic Party]'s election monitoring activities, including the location of precincts

that it was targeting, the types of issues that it found most concerning, and its strategies in

responding to incidents reported, including legal strategies" and "communications with strategic

partners regarding strategy and analysis of voter demographics and likely voting behavior." No.

CV-16-01065-PHX-DLR, 2017 WL 3149914, at *2 (D. Ariz. July 25, 2017) (citations and

internal quotations omitted). The court accepted the political party's argument that it "would

suffer significant prejudice if [its] internal planning materials were disclosed to its political

opponents" because, inter alia, it would reveal:

        •   "where and when it is likely to focus its activities in future elections;"




                                                   16
   Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 18 of 32




       •   "proprietary information about [the party]'s voter-tracking technology and information
           about [the party]'s use of modeling to locate and target democratic voters;"
       •   the party's "strategies and targets for conducting outreach to voters;" and
       •   "estimates of demographic characteristics and likely voting behavior of the electorate"
!d. (citation and quotation omitted).

       Other courts have used this rationale to uphold similar claims of First Amendment

privilege. See, e.g., Peny, 591 F .3d at 1141 (court had "little difficulty concluding that

disclosure of internal campaign communications" can "have a deterrent effect on the exercise of

protected activities" by inhibiting "the free flow of information within campaigns"); The Ohio

Org. Collaborative v. Husted, No. 2: 15-CV-01802, 2015 WL 7008530, at *3 (S.D. Ohio Nov.

12, 20 15) ("To require the Democratic Party to make further substantive response to the

challenged requests would require the disclosure of a wealth of financial, donor, membership,

and strategic information - information that goes far beyond the issue of standing or even the

merits of this action. The Court has no doubt that the compelled disclosure of such sensitive

information in the context of highly charged litigation involving issues of great political

controversy would have a chilling effect on plaintiffs' freedom of association by adversely

impacting their ability to organize, promote their message(s), and conduct their affairs."); see

also DeGregory v. Attorney Gen. of State ofN.H., 383 U.S. 825, 827 (1966) (invoking First

Amendment to reverse contempt conviction where member of the Communist Party refused to

divulge information regarding his past association with the party).

       The RNC's and RSLC's files here are at the heart of the associational rights protected by

the First Amendment. C.f Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 231

( 1989) (recognizing that the government may not "interfere with a [political] party's internal

affairs," absent "a compelling state interest"). Just as in DNC v. Arizona, disclosure of these

documents would reveal a major political party's internal, proprietary, and highly confidential


                                                 17
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 19 of 32




communications and strategy. Thus, like the DNC v. Arizona documents, disclosure would chill

the RNC's and RSLC's associational rights by (1) "chill[ing] [strategic] partners from

associating with the [RNC or RSLC] in the future;" (2) "requir[ing] [the RNC and RSLC] to

change the way that [they] operate[] and communicate[] going forward" in response to this

newly unearthed information; and (3) "inhibit[ing] the free exchange of ideas that is necessary

for [the RNC and RSLC] to pursue [their] goals." DNC, 2017 WL 3149914, at *2.

        Moreover, Plaintiffs have already indicated their agreement on this point. They argued

that turning over analytics regarding voting data and related work product from the Democratic

Party "would have a chilling effect on plaintiffs' freedom of association by adversely impacting

their ability to organize, promote their message(s), and conduct their affairs." PlaintiffNorth

Carolina Democratic Party's Opposition to Legislative Defendants' Motion to Compel

Production of Documents from N.C. Democratic Party at 12 (internal quotations omitted)

(quoting Husted, No.2: 15-CV-01802, 2015 WL 7008530, at *2).

       Plaintiffs are right. And while this Court allowed in camera review of the documents at

issue in Plaintiffs' motion, it did so, in part, because "PiaintiffNCDP ... squarely placed its

associational rights at issue in this litigation." Order on Legislative Defendants' Motion to

Compel Production of Documents from PlaintiffNorth Carolina Democratic Party at 7. As

explained further below, that is simply not the case with regard to Strategies' documents. And,

more importantly, this Court held that, regardless of discoverability, that information was to "be

designated by PlaintiffNCDP as 'HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS EYES

ONLY' pursuant to the parties' April 5, 2019, Consent Protective Order, prior to production."

!d. at H)--11. Thus, the Court has already granted the precise relief requested by Strategies for




                                                 18
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 20 of 32




materially indistinguishable information owned by Plaintiffs. The Court should take the same

approach here.

          Second, Plaintiffs cannot make even a threadbare showing that disclosure is "carefully

tailored to avoid unnecessary interference with protected activities ... " Peny, 591 F.3d at 1141.

The reason is simple: Plaintiffs do not need any of the Strategies' documents at issue here.

Strategies stipulated- and this Court accepted-that it had "no claim of ownership, privilege or

proprietary interest" for files that Plaintiffs initially announced that they intended to introduce at

trial. See Order on Geographic Strategies LLC's Motion to Designate Hofeller Files as Highly

Confidential and to Compel Production, at 5. And ultimately, Plaintiffs used only four

documents produced by Ms. Hofeller at trial.

          For the remaining terabytes of documents, disclosure is entirely unnecessary. Indeed,

because this disclosure will have no "substantial bearing" on "the merits," the Plaintiffs cannot

show any "justitication for the deterrent effect on the free enjoyment of the right to associate

which disclosure ... is likely to have." NAACP, 357 U.S. at 464--66; see also Husted, 2015 WL

7008530, at *4 (refusing to order discovery of information that was not "highly relevant to either

the issue of standing or the merits of plaintiffs' claims" and that went "far beyond the reasonable

needs of defendants"); Perry, 591 F .3d at 1141 (explaining that second prong of First

Amendment privilege examines "the centrality of the information sought to the issues in the

case").

                     2. Work Product Immunity

          In addition to being confidential and proprietary, there are many files itemized in the

Logs that reflect the attorney work product of Mr. Oldham. As an attorney, Mr. Oldham worked

extensively with Dr. Hofeller both with regard to pending litigation and in preparation for




                                                   19
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 21 of 32




anticipated litigation. The material they prepared for that purpose is protectable attorney work

product. See Crosmun v. Trustees of Fayetteville Tech. Cmty. Coli., No. COA18-1054, 2019 WL

3558764, at *10 (N.C. Ct. App. Aug. 6, 2019) (Work-product immunity "protects materials

prepared in anticipation of litigation from discovery.").

        In particular, Mr. Oldham and Dr. Hofeller assembled documents comprising their

combined knowledge and expertise in redistricting into a Library of information, comprising

years of research, summaries and analysis of data, statistical evaluations, and an accumulation of

highly honed redistricting maps. This Library is protectable work product used by Strategies to

advise its clients in anticipation of redistricting litigation.

        In addition, Mr. Oldham memorialized legal analysis and advice in a series of manuals

and articles for the RNC and affiliated organizations or individuals. These manuals and miicles

are attorney work product made in anticipation of redistricting litigation and are among the

documents included in the Data.

        Finally, Dr. Hofeller testified as an expert in redistricting cases and Mr. Oldham served

as counsel in other cases. Though this work was done in their individual capacity, the vast

majority of the documents concerning the work they did for these other private clients was

maintained in Strategies' data Library on Strategies' computers and became part of its

proprietary information. These materials are also protected from disclosure under Rule

26(b )(4 )(e) of the North Carolina Rules of Civil Procedure.

                    3. Attorney-Client Privilege

        Many of the documents itemized on Logs 1 and 2 are also protected by the attorney-client

privilege. As stated in Friday Investments, LLC v. Bally Total Fitness of the Mid-At!., Inc., 370

N.C. 235, 805 S.E.2d 664 (2017), "[f]or the attorney-client privilege to apply, the




                                                    20
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 22 of 32




communication must satisfy the five-factor Murvin test: (1) the relation of attorney and client

existed at the time the communication was made, (2) the communication was made in

confidence, (3) the communication relates to a matter about which the attorney is being

professionally consulted, (4) the communication was made in the course of giving or seeking

legal advice for a proper purpose although litigation need not be contemplated and (5) the client

has not waived the privilege." Jd. at 240, 805 S.E.2d at 669 (quoting Murvin, 304 N.C. at 531,

284 S.E.2d at 294).

       Dr. Hofeller and Mr. Oldham were an expert and attorney team. The team's specialty was

providing advice, counsel, and expert consulting services to clients, including the RNC and

RSLC. The redistricting work Dr. Hofeller did for these clients was in connection with

anticipated litigation or trial. Other work done between redistricting efforts was also performed

pursuant to contract and was done with reasonable confidentiality restrictions.

       In addition, Strategies' work for its clients, the RNC and RSLC, was performed at the

direction of the Chief Counsel of those organizations. All engagements by the RNC and RSLC

were understood by each of them and Strategies to be confidential.

       Logically, communications between an attorney and client are confidential for matters

upon which an attorney is consulted. State v. Jennings, 333 N.C. 579,611,430 S.E.2d 188,204

( 1993) ("A communication is covered by the attorney-client privilege if it has been made in the

course of seeking or giving legal advice for a proper purpose.") Even if a presumption were not

to apply, confidentiality of communications concerning redistricting matters was a bargained for

term of Strategies' agreements with the RNC and RSLC included as a condition of the

relationship. Seeking advice to ascertain the state of law of redistricting and advise the client

how to comply with the law in this changing field is clearly for a legal purpose. The history of




                                                 21
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 23 of 32




litigation in Nmth Carolina over the past decades demonstrates that it is reasonable for either

political party client to foresee litigation possibilities each time a new census is released. As Mr.

Oldham's Affidavit shows, no waiver of the privilege by client or counsel has been made. In

addition, Dr. Hofeller's death does not change the ownership of the privilege under North

Carolina law. In Re. the Investigation of Death ofMiller, 357 N.C. 316, 358 N.C. 364 (2004).

                    4. The Procedure by Which Plaintiffs' Obtained and Reviewed
                       Strategies' Privileged and Immune Documents Was Improper.

        Until recently, there was no binding precedent or caselaw in North Carolina that

discussed the proper protocol with regard to examining ESI on another party's computers. On

August 6, 2019, the North Carolina Court of Appeals decided Crosmun eta/. v. The Trustees of

Fayetteville Technical Community College, No. COA 18-1054, 2019 WL 3558764, at* I 0.

Crosmun arose out of an employment case in which the plaintiffs sought as a sanction, for the

failure of defendants to produce documents, that defendants' computers be reviewed by an

independent forensic expert. The plaintiffs convinced the trial court to allow unexpurgated

access to the defendants' computers with the right to "claw back" any privileged or otherwise

confidential information after the expert finished the examination of all the ESI on the

computers.

        The Crosmun court reversed the trial court holding that the defendants were entitled to

screen their computer hard drives before any review by anyone, including an independent

forensic expert. A protective order, even with a claw-back provision, is inadequate to protect the

right to confidentiality related to attorney-client privilege, work product immunity and other

rights to confidentiality.

        The facts in the instant case differ from Crosmun but the rights implicated are even more

compelling. In Crosmun, the affected parties, the defendants, knew what was on the storage



                                                 22
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 24 of 32




devices in question because they had possession of the computers. Defendants resisted discovery

and plaintiffs pursued discovery before the court. Here, by contrast, Plaintiffs were handed the

"gift" of a few documents for use at the trial and pursued unfiltered eDiscovery to obtain ESI

totally unrelated to the instant case.

       The court in Crosmun went on to discuss the protocol that the trial court had approved in

the following terms: "The Protocol Order tasks [the forensic expert] with creating the Search

Images, which contain all ofFTCC's data, by mirror imaging FTCC's systems. The order

provides for him to take those Search Images to his own office and conduct a forensic

examination of those images pursuant to the protocol over the course of three weeks. A

comparable protocol for a paper production would allow Plaintiffs' expert to photocopy all of

Defendants' documents (including those in their in-house counsel's file cabinets), take those

copies off-site, and then review those files for responsive documents, both privileged and non-

privileged, without Defendants having had an opportunity to conduct their own review of those

copies first. Such a process would violate Defendants' attorney-client privilege as a disclosure to

the opposing party." /d. at * 12 (emphasis added).

       In reversing the trial court, the court in Crosmun stated, "In short, the Protocol Order

provides Plaintiffs' agent direct access to privileged information, which disclosure immediately

violates Defendants' privileges. It furthers that violation by directing that agent, having

attempted to screen some privileged documents out through the use of search terms, to produce

potentially responsive documents without providing Defendants an opportunity to examine them

for privilege. If, following that continued violation,   Plaintiffs~their   agent notwithstanding~

receive privileged documents, Defendants must attempt to clawback that information, reducing

their privilege to a post-disclosure attempt at unringing the eDiscovery bell. Such compelled




                                                  23
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 25 of 32




disclosure ofprivileged information is contrary to our law concerning both attorney-client

privilege and work-product immunity." !d. at* 14 (emphasis added).

        The Crosmun case itself may have been issued only recently but the principles upon

which it is based are not new. The law regarding attorney-client privilege, work product

immunity and trade secrets is well developed. Plaintiffs should have been aware of Strategies'

interests in the Data (as evidenced by their subpoena to Strategies seeking the same documents

subpoenaed from Ms. Hofeller). But in any event, as soon as Plaintiffs saw the first privileged

document or secret proprietary information, they should have marked all such documents

Confidential, and they should not be continuing to resist that marking today.


        C. Strategies' Review of the Data Has Demonstrated that Plaintiffs' Discovery
           Tactics Have Placed an Undue Burden on Strategies and the Court and that the
           Entirety of the Hofeller Files Should Be Designated "Confidential."

        Out of the hundreds of thousands of files produced by Ms. Hofeller in response to

Plaintiffs overbroad subpoena, Plaintiffs used exactly four of the documents at trial in this case.

That is unsurprising-most of the documents produced by Ms. Hofeller have nothing to do with

North Carolina, let alone the state's 2017 redistricting. Nevertheless, Strategies has had to pay

over $100,000 to process and review the Hofeller Files- in addition to its attorneys' fees-to

protect its proprietary interests and privileges.

        Plaintiffs have never offered any reason as to why they needed access to this vast

quantity of documents having nothing to do with the redistricting at issue in this case. Instead,

they have cited cases suggesting that the "potential use of the fruits of discovery in other

litigation is not, alone, a basis for a protective order." Pls' Opp. to Strategies' Mot. for

Protective Order at 17-18 (quoting Ohio Valley Envtl. Coal. v. Elk Run Coal Co., 291 F.R.D.

114, 122 (S.D. W. Va. 2013)). Strategies does not dispute that information properly obtained for



                                                    24
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 26 of 32




use in a case may, in some circumstances, be used in other cases, but that is not what happened

here.

        Rather, Plaintiffs sought discovery of, and obtained, every "storage device in [Ms.

Hofeller's] possession, custody, or control" containing information concerning the North

Carolina redistricting. Plaintiffs had already requested the relevant documents in Ms. Hofeller's

possession concerning the North Carolina redistricting, so there can be no serious question that

the Storage Devices were requested to obtain additional documents that could be used in other

cases. See Mot. for Direction at 3-4 ("Plaintiffs' counsel recently realized that several of the files

were also relevant to another pending lawsuit in which Plaintiffs' same counsel from Arnold &

Porter are representing different plaintiffs" and unilaterally "disclosed this evidence.").

        This was improper. It is an abuse of the discovery process to seek discovery in one case

for use in another. See Elm Energy & Recycling (U.K.) Ltd. v. Basic, No. 96 C 1220, 1996 WL

596456, at *7 (N.D. Ill. Oct. 9, 1996) ("Although the federal rules allow for broad discovery,

they do not sanction the use of discovery in one case as a sham for conducting discovery solely

for a different case or to circumvent limitations on discovery in a different action."); State of

California, v Burlington Coat Factory, No. RG04162075, 2005 WL 5302634 (Cal. Super. Mar.

22, 2005) (Restraining litigant from "using confidential information obtained in one case for the

purpose of unrelated cases"); Fawcett v. I.R.S., No. 10-60111-CIV, 2010 WL 1855961, at *1

(S.D. Fla. May 6, 2010) ("No law has been cited that a party in one case can conduct discovery

for use in another case.").

        It was also improper to seek the Storage Devices themselves, rather than seek only the

relevant documents on the Storage Devices. As the Court of Appeals recently recognized in

Crosmun, allowing access to storage devices gives a third party "direct access to privileged




                                                 25
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 27 of 32




infmmation, which disclosure immediately violates [attomey-client and work product] privileges

... without providing Defendants an opportunity to examine them for privilege." Crosmun,

2019 WL 3558764, at* 14. Crosmun cites favorably a number of cases holding that direct access

to devices is not permissible absent a factual finding of non-compliance with discovery mles and

a protocol to ensure that only relevant materials are reviewed. In fact, the Ninth Circuit has held

that an overbroad subpoena, similar to the subpoena at issue here, violated federal privacy law.

See Theofel v. FareyJones, 341 F.3d 978 (9th Cir. 2003), opinion amended and superseded on

denial ofreh 'g, 359 F.3d 1066 (9th Cir. 2004). 2

        Moreover, Plaintiffs' insistence on retaining and using the in·elevant material produced

by Ms. Hofeller is contrary to their explicit representations to her that the review and use of any

documents she produced would be limited to documents relevant to the North Carolina

redistricting:

                 Ms. Hofeller: -- I wouldn't expect to see a lot of personal data
                 suddenly appearing in this matter because their understanding of the
                 directive to them was that only files that were explicitly, obviously
                 North Carolina redistricting during this period of time related
                 would even be looked at, much less introduced into evidence. That
                 was their understanding at the time.
                 Q: And when you say that was their understanding-- Ms. Hofeller:
                 That's what [Plaintiffs' counsel] told me their understanding was.




        2
          "Under the Federal Rules, Kwasny was supposed to 'take reasonable steps to avoid
imposing undue burden or expense' on NetGate . Fed.R.Civ.P. 45(c)(l). One might have thought,
then, that the subpoena would request only e-mail related to the subject matter of the litigation, or
maybe messages sent during some relevant time period, or at the very least those sent to or from
employees in some way connected to the litigation. But Kwasny ordered production of'[a]ll copies
ofemails sent or received by anyone' at ICA, with no limitation as to time or scope." Theofel, 341
F.3d at 981.


                                                  26
    Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 28 of 32




Dep. 129:3-13 (emphasis added). As it turns out, in addition to Strategies' confidential and

privileged files, the Hofeller Files contain a substantial number of highly sensitive, personal

documents and photographs of Ms. Hofeller that should have never been produced.


        In light of Plaintiffs' abuse of the discovery process, as well as their complete failure to

articulate why they need, let alone are entitled to, the terabytes of files irrelevant to this case, the

Court could avoid the further waste of its own time and resources, as well as that of the parties, by

simply designating the entirety of the Data "Confidential" such that they will be destroyed under

the Consent Protective Order when this case concludes. As the Logs submitted by Strategies

demonstrate, the vast majority of files belong to Strategies, and most of the remaining documents

are either personal files or the property of the individual clients of Dr. Hofeller and/or Mr. Oldham.

There is simply no reason why Plaintiffs should benefit from their abusive tactics and be pennitted

to retain any of these personal, proprietary, and privileged documents from the Data besides those

used at trial. And this Court should not waste any more of its resources adjudicating this dispute

of Plaintiffs' making.

                                         IV.     Conclusion

       For the foregoing reasons, the Court should permanently designate all of the Data

"Confidential," or at the very least, designate the materials itemized in Logs 1 and 2. The Court

should further Order the materials Strategies designated as privileged and/or work product to be

immediately clawed back from the parties' possession, and anyone to whom they may have

disseminated those materials. Finally, the Court should admit Strategies as a party to the Protective

Order so that it can enforce its terms to protect its Confidential information.




                                                  27
   Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 29 of 32




Dated: August 30, 2019.


                                 Robe1 ea l Hunter, Jr.
                                 NC State Bar No. 5679
                                 HIGGINS BENJAMIN, PLLC
                                 301 N Elm Street, Suite 800
                                 Greensboro, North Carolina 27401
                                 Email: mhunterjr@greensborolaw .com
                                 Telephone:    (336) 273-1600
                                 Fac im i e:   (336) 274-4650


                                    ~~'
                                 Kenneth J. Gumbiner
                                 NC State Bar No. 12825
                                 HIGGINS BENJAMIN, PLLC
                                 301 N. Elm Street, Suite 800
                                 Greensboro, North Carolina 27401
                                 Email: kgumbiner@greensborolaw.com
                                 Telephone:    (336) 273-1600
                                 Facsimile:    (336) 274-4650

                                 Attorneys for Geographic Strategies, LLC




                                   28
   Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 30 of 32




                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day served the foregoing upon all parties to this matter by

emailing counsel as per the Case Management Order as follows :

                                   Edwin M. Speas, Jr.
                                    Caroline P. Mackie
                                   Poyner Spruill LLP
                            301 Fayetteville Street, Suite 1900
                                   Raleigh, NC 27601
                                espeas@poynerspruill.corn
                               cmackie@poynerspruill.com
Counsel for Common Cause, the North Carolina Democratic Party, and the Individual Plaintiffs

                                        R. Stanton Jones
                                        David P. Gersch
                                     Elisabeth S. Theodore
                                       Daniel F. Jacobson
                             Arnold and Porter Kaye Scholer LLP
                                 601 Massachusetts Ave., N.W.
                                 Washington, D.C. 20001-3743
                                stanton.jones@amoldporter.com
                                david.gersch@amoldporter.corn
                             elisabeth.theodore@amoldporter.com
                              daniel.jacobson@amoldporter.com
                    Counsel for Common Cause and the Individual Plaintiffs

                                       Marc E. Elias
                                      Aria C. Branch
                                       Abba Khanna
                                     Perkins Coie LLP
                                   700 13th Street, N.W.
                                Washington, D.C. 20005-3960
                                  MElias@perkinscoie.com
                                 ABranch@perkinscoie. com
                                 AKhanna@perkinscoie.com
                    Counsel for Common Cause and the Individual Plaintiffs

                                       Amar Majmundar
                                     Stephanie A. Brennan
                                         PaulM. Cox
                                    NC Department of Justice
                                         P.O. Box 629
                                      114 W. Edenton St.
                                      Raleigh, NC 27602



                                                29
Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 31 of 32




                              amajmundar@ncdoj .gov
                               sbrennan@ncdoj .gov
                                  pcox@ncdoj .gov
  Counsel for the State Board of Elections and Ethics Enforcement and its members

                                John E. Branch III
                                Andrew D. Brown
                              Nathaniel J. Pencook
                                H. Denton Worrell
                          Shanahan Law Group, PLLC
                           128 E. Hargett St., Suite 300
                               Raleigh, NC 27601
                        jbranch@shanahanlawgroup.com
                        abrown@shanahanlawgroup.com
                       dworrell@shanahanlawgroup.com
                       npencook@shanahanlawgroup.com
                      Counsel for the Defendant-Intervenors

                                  Thomas A. Farr
                                  Phillip J. Strach
                                Michael Mcknight
                                  Alyssa Riggins
                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                         4208 Six Forks Rd., Suite 1100
                                Raleigh, NC 27609
                            Thomas.farr@ogletree.com
                           Phillip.strach@ogletree.com
                        Michael.mcknight@ogletree.com
                           Alyssa.riggins@ogletree.com
                        Counsel for Legislative Defendants

                                 E. Mark Braden
                                 Richard B. Raile
                                Trevor M. Stanley
                                 Elizabeth Scully
                              Katherine McKnight
                            Baker & Hostetler, LLP
                     1050 Connecticut Ave., N.W., Suite 1100
                          Washington, D.C. 20036-5403
                              rraile@bakerlaw.com
                            mbraden@bakerlaw.com
                            tstanley@bakerlaw.com
                             escully@bakerlaw .com
                           kmcknight@bakerlaw.com
                      Counsel/or the Legislative Defendants




                                        30
Case 8:19-cv-02710-GJH Document 40-7 Filed 10/01/19 Page 32 of 32




  Dated: August 30,2019.


                              Robet eal Hunter, Jr.
                              NC State Bar No. 5679
                              HIGGINS BENJAMIN, PLLC
                              301 N Elm Street, Suite 800
                              Greensboro, North Carolina 27401
                              Email: mhunterjr@greensborolaw .com
                              Telephone:    (336) 273-1600
                              Facsimile:    (336) 274-4650



                           ~~"~~~~~
                              NC State Bar No. 12825
                              HIGGINS BENJAMIN, PLLC
                              301 N. Elm Street, Suite 800
                              Greensboro, North Carolina 27401
                              Email: kgumbiner@greensborolaw.com
                              Telephone:    (336) 273-1600
                              Facsimile:    (336) 274-4650

                              Attorneys for Geographic Strategies, LLC




                                31
